Neither of the assignments of error argued on appeal warrants reversal of the judgment of conviction. 1. It was well within the judge’s discretion to allow "the victim to display a wound caused by surgical intervention and not [by] the alleged attack by the defendant.” See Commonwealth v. D’Agostino, 344 Mass. 276, 279, cert. denied, 371 U.S. 852 (1962); Commonwealth v. Campbell, 375 Mass. 308, 313 (1978), and cases cited; Tuttle v. McGeeney, 344 Mass. 200, 205 (1962). See generally Commonwealth v. Bys, 370 Mass. 350, 357-361 (1976), and cases cited. In any event, we conclude that the "surgical incision ... [displayed] could not have misled the jury as to the injuries sustained since it was made quite clear that this incision [which the witness, a surgeon, distinguished from the stab wound] was made in the course of medical treatment.” Commonwealth v. Campbell, supra at 314. 2. A judge is not obliged to "instruct in the exact language of the [defendant’s] requests.” Commonwealth v. Kelley, 359 Mass. 77, 92 (1971). When the charge is read in its entirety (see Commonwealth v. Pinnick, 354 Mass. 13, 15 [1968]), it is clear that the judge adequately instructed the jury on all the relevant aspects of self-defense in the circumstances of this case. Commonwealth v. Shaffer, 367 Mass. 508, 511-515 (1975). See Commonwealth v. Kendrick, 351 Mass. 203, 210-212 (1966). Moreover, contrary to the defendant’s assertion that the judge’s "language shifted the burden of proof contrary to the ... holding in Commonwealth v. Rodriguez [370 Mass. 684 (1976)],” the record reflects that the judge meticulously adhered to the principles established by Mullaney v. Wilbur, 421 U.S. 684 (1975), and Commonwealth v. Rodriguez, supra at 692 & n.10. See also Commonwealth v. Collins, 374 Mass. 596, 599-600 (1978), and cases cited. There was no error in this regard.

Judgment affirmed.